OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
Applicant filed an application for writ of habeas corpus contending he was entitled to discharge pursuant to Tex.Code Crim. Proc. Ann. art. 32.01 because he was indicted outside the “next term of court” as set out in art. 32.01. After a hearing, the trial judge ordered the indictment dismissed with prejudice. The State appealed and the court of appeals affirmed the decision of the trial judge. State v. Ybarra, 942 S.W.2d 35 (Tex.App.—Corpus Christi 1996). We granted review to determine the correctness of that decision.
However, after carefully considering the question for review and the briefs before us, we find that our decision to grant the State’s petition for discretionary review was improvident. Accordingly, the petition for discretionary review is dismissed.
MANSFIELD, J., dissents.